USDC IN/ND case 3:18-cv-00510-DRL-MGG document 37 filed 08/07/20 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 FREEMON JORDAN SR.,

                         Plaintiff,

         v.                                               CAUSE NO. 3:18-CV-510-DRL-MGG

 RADATZ et al.,

                         Defendants.

                                       OPINION & ORDER

       Plaintiff Freemon Jordan Sr. is incarcerated at the Indiana State Prison. He filed a complaint

against nine prison officers, the Indiana Department of Correction, and the City of Michigan City. “A

document filed pro se is to be liberally construed and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, because Mr. Jordan is

incarcerated, under 28 U.S.C. § 1915A, this court must review the complaint and dismiss it if the action

“is frivolous, malicious, or fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief.” Id.

       Mr. Jordan alleges that he was held in segregation when, on March 25, 2018, several inmates

ran into his cell and raped him. As this was happening, Mr. Jordan saw Defendant Officer West look

into his cell and say, “Ten minutes.” He then heard Sgt. Radatz yell, “Ten minutes.” After that, the

rapists ran out, carrying with them Mr. Jordan’s property. These allegations state an Eight Amendment

claim against Officer West and Sgt. Radatz for their alleged deliberate indifference to Mr. Jordan’s

safety. If Mr. Jordan’s account is true, Officer West saw Mr. Jordan being raped and did nothing to

protect him. A reasonable inference of “ten minutes” is that both officers were complicit in Mr. Jordan

being raped, and at this stage Mr. Jordan must be given reasonable inferences. These allegations are
USDC IN/ND case 3:18-cv-00510-DRL-MGG document 37 filed 08/07/20 page 2 of 4


sufficient for the case against the two officers to proceed. See Billman v. Indiana Dept. of Corr., 56 F.3d

785, 790 (7th Cir. 1995) (“Of course to be liable under the standard of Farmer v. Brennan [511 U.S. 825

(1994)] the guards would have had to be more than negligent—would, for example, have had to watch

the rape in progress yet have done nothing to stop it though in a position to do so.”).

        However, Mr. Jordan hasn’t stated a section 1983 claim for the theft of his property because

Indiana maintains a meaningful post-deprivation remedy through the Indiana Tort Claims Act. See

Higgason v. Morton, 171 F. App’x 509, 512 (7th Cir. 2006) (dismissing a prisoner’s claim for loss of

property when the guards allowed other prisoners to take his property because “the Indiana Tort

Claims Act provides an adequate post deprivation remedy to redress claims like [plaintiff’s]”).

        Furthermore, Mr. Jordan hasn’t stated a valid claim against any other defendant. The Indiana

Department of Correction is immune from suit. See Wynn v. Southward, 251 F.3d 588, 592 (7th Cir.

2001) (“the Eleventh Amendment, which precludes a citizen from suing a state for money damages

in federal court without the state’s consent, bars [plaintiff’s] claims against the Indiana State Prison

and the Indiana Department of Corrections, both state agencies”). Next, apart from the fact that the

Indiana State Prison is located in Michigan City, the complaint alleges no facts that suggest that the

City of Michigan City is somehow liable to Mr. Jordan.

        The claims against the remaining officers fare no better. Officer Wilson saw Mr. Jones in his

cell during his patrol after the alleged rape. Mr. Jordan told him what happened, but he only smiled

and said nothing. Insofar as Mr. Jordan wants to sue Officer Wilson for failure to investigate, there is

no relief for such a claim. While prisons have a duty to protect inmates in their care, “the Constitution

does not require officials to investigate or otherwise correct wrongdoing after it has happened.” Watson

v. Dodd, No. 16-CV-1217-NJR, 2017 WL 120951, 6 (S.D. Ill. Jan. 12, 2017) (citing Whitlock v.

Brueggemann, 682 F.3d 567, 588-89 (7th Cir. 2012); see also Lee v. Kennedy, No. 19-CV-1277, 2019 WL

5196372, 1 (C.D. Ill. Oct. 15, 2019) (“Further, Plaintiff does not have a freestanding constitutional



                                                    2
USDC IN/ND case 3:18-cv-00510-DRL-MGG document 37 filed 08/07/20 page 3 of 4


right to the investigation into another’s alleged wrongful activity.”) (citing Rossi v. City of Chicago, 790

F.3d 729, 735 (7th Cir. 2015)).

        The same is true of Officers Craig, Burke, and Jonas. After the alleged rape, Mr. Jordan asked

Officer Craig “to run back” the camera recording, but she told him she had no authority to do that.

There is no other mention of Officer Craig in the complaint. Officer Burke’s and Officer Jonas’s

involvement is limited to interviewing him after his complaints of being raped. Mr. Jordan also alleges

that, after the interview, Officer Jonas talked to Officer Whalen in code and gestures that made Mr.

Jordan think that they were placing a hit on him, but he does not allege that he was harmed by anyone

as a result of this cryptic communication. None of these allegations state constitutional claims.

        Mr. Jordan also sued Officer Gliniewicz who, several days after the alleged rape, said to him,

“This is Karma.” The court cannot conceive a legal theory under which Officer Gliniewicz could be

liable for this to Mr. Jordan.

        Finally, Mr. Jordan named in the caption of the complaint Officer Pannell but the complaint

doesn’t say what Officer Pannell allegedly did or did not do. Accordingly, Officer Pannell will be

dismissed.

        For these reasons, the Court:

        (1) GRANTS Freemon Jordan Sr. leave to proceed on a claim for money damages against

Officer West and Sgt. Radatz, in their individual capacities, for allegedly violating his rights under the

Eight Amendment by being deliberately indifferent to Mr. Jordan when he was getting raped in his

cell by other inmates on March 25, 2018;

        (2) DISMISSES defendants Indiana Department of Corrections, Burke, Michigan City,

Wilson, Craig, Pannell, Jonas, Whalen, and Gliniwicz;

        (3) DISMISSES all other claims;




                                                      3
USDC IN/ND case 3:18-cv-00510-DRL-MGG document 37 filed 08/07/20 page 4 of 4


       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary the United States

Marshals Service to serve process on) Officer West and Sgt. Radatz with a copy of this order and the

complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS the Indiana Department of Correction to provide the United States Marshal

Service with the full name, date of birth, social security number, last employment date, work location,

and last known home address of any defendant if he does not waive service and it has such

information;

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer West and Sgt. Radatz to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims

for which Mr. Jordan has been granted leave to proceed in this screening order;

       SO ORDERED.

       August 7, 2020                                  s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                  4
